DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti et al. (10,402,743) in view of Amy et al. (10,664,249).
Regarding claim 1, Rigetti et al. disclose a system (200 or 300; see figures 2 and 3A; column 6, lines 20-34, and column 11, line 65, through column 12, line 7), comprising:
a memory (312A or 312B; see column 6, line 61, through column 7, line 9; or column 12, lines 8-24) that stores computer-executable components (see column 12, lines 43-52);
a processor (302; see column 12, lines 25-39), operably coupled to the memory, and that executes the computer-executable components stored in the memory (see column 12, lines 43-52), wherein the computer-executable components comprise:
(functions performed by item 210; see column 9, lines 60-63) that receives an input qasm (see column 17, lines 18-30) and parses it (arranging the input instructions into a series of logic gates; see column 9, lines 60-63) ... ;
a layering component (functions performed by “classical processor”; see column 15, lines 44-54) that segments the circuit graph into multiple layers[.];
... .

Rigetti et al. does not disclose the output of the parser component being represented as a circuit graph; nor
an evaluation engine that reads respective layers, translates the respective layers into a mathematic expression over qubits, and performs a simplification of the input qasm; and
a checker that determines whether the input qasm and the simplified qasm are equivalent.  

Amy et al. disclose an output of a parser component being represented as a circuit graph (see column 27, lines 35-56); and
an evaluation engine that reads respective layers (880; see column 27, lines 35-56), translates the respective layers into a mathematic expression over qubits (880; supra), and performs a simplification of the input qasm (890; supra); and
a checker that determines (885 and 895; see column 27, lines 35-56) whether the input qasm and the simplified qasm are equivalent.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Rigetti et al. such that the output of the parser component were represented as a circuit graph, similarly to the invention of Amy et al., because such a KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Rigetti et al. to incorporate an evaluation engine that reads respective layers, translates the respective layers into a mathematic expression over qubits, and performs a simplification of the input qasm; and a checker that determines whether the input qasm and the simplified qasm are equivalent, similar to those of Amy et al., in order to efficiently and accurately compile a quantum program, as suggested by Amy et al. (see column 27, lines 35-56).

Regarding claim 2, this combination of references further teaches the system of claim 1, wherein a symbolic representation of a qubit vector is built (the Boolean expressions may be of array type; see column 9, lines 34-39 of Amy et al.), and respective entries are represented in symbolic form (see column 27, lines 35-56).
Regarding claim 3, this combination of references further teaches the system of claim 2, wherein the symbolic representation is an irreducible mathematical expression (optimized simplification; see column 27, lines 35-56 of Amy et al.).
Regarding claim 4, this combination of references further teaches the system of claim 2, wherein the symbolic representation describes amplitude value of the qubit vector (this is inherent in the disclosure of the manipulations on states of qubits, in Rigetti et al.; see column 4, lines 7-39).
Regarding claim 5, this combination of references further teaches the system of claim 1, wherein based on symbolic representation a determination can be made as to whether two output states are equivalent by checking:
S1=S2 (see Amy et al., column 27, lines 35-56).

S1*e^ix = S2 (see Rigetti et al., column 14, lines 1-14).
Regarding claim 7, this combination of references further teaches the system of claim 1 employed as a single step debugger (see Amy et al., column 27, lines 35-56).
Regarding claim 8, this combination of references further teaches the system of claim 7, wherein the single step debugger queries states after respective steps and reasons about step correctness (see Amy et al., column 27, lines 35-56).

Regarding claims 9-16, see the foregoing rejection of claims 1-8, respectively.
Regarding claims 17-20, see the foregoing rejection of claims 1-4, respectively.

Response to Arguments
Applicant’s arguments, see remarks, filed 4/9/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn. Regarding Applicant’s remarks in the 3rd-to-last paragraph on page 6 of the reply, Examiner agrees that the claims integrate the abstract ideas into a practical application.

Applicant's arguments filed 4/9/21, with respect to the art rejection have been fully considered but they are not persuasive.  
Regarding Applicant’s remarks on page 7, in the paragraph, “Contrary to the assertions...”, Examiner respectfully disagrees.  First, note that Rigetti is not relied on for the limitation, “as a circuit graph”.  Second, the parser component is met by item 210's interpretation of user input instructions, 
Regarding Applicant’s remarks on page 7, in the last paragraph, Examiner respectfully disagrees. The layering component is met by the operations of the classical processor of column 15, lines 44-54, which decomposes the quantum circuit of n+k qubits into circuits of size n.
Regarding Applicant’s remarks on page 8, in the paragraph, “Amy et al. does not cure...”, Examiner respectfully disagrees. First, note that Amy is not relied on for "parser component....parses it", nor for the layering component or any aspect of the layering component.  Regarding the other limitations mentioned, Examiner disagrees with the assertions that Amy et al. does not disclose or suggest these, and submits that they are met by the cited sections as discussed in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852              

                                                                                                                                                                                                                                                                                                                                                                                                  /ROY Y YI/Primary Examiner, Art Unit 2852